DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 1 is objected to because of the following informality: a semi-colon 
should be added after the limitation “a ground-engaging surface” for grammatical clarity.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al. (US 2017/0197467 A1; cited by Applicant; hereinafter “Iwamura”).
	Iwamura, in the embodiment shown in Fig. 5, discloses a non-pneumatic tire 1 having a central axis and an equatorial plane perpendicular to said central axis (Fig. 5), said non-pneumatic tire attached to a hub 3, said non-pneumatic tire comprising: a tread band 2; a plurality of connecting elements 4 connecting said tread band to said hub (Fig. 1); wherein said tread band further comprises: a ground engaging surface 21; a first reinforcement layer 61 comprised of at least one reinforcement 66 oriented in the tire's circumferential direction; a second reinforcement layer 51, located radially outward from said first reinforcement layer, said 56 oriented at an angle in a first direction to said tire's circumferential direction; a third reinforcement layer 52, located radially outward from said second reinforcement layer, said third reinforcement layer comprised of a plurality of reinforcements 57 oriented at an angle in a second direction to said tire's circumferential direction; a fourth reinforcement layer 53, located radially outward from said third reinforcement layer, comprised of at least one reinforcement 58 oriented in the tire's circumferential direction; wherein the radially adjacent reinforcement layers are separated in the radial direction a uniform distance from one another (note first reinforcement layer 61 is separated from second reinforcement layer 51 by a uniform distance, second reinforcement layer 51 is separated from third reinforcement layer 52 by a uniform distance, and third reinforcement layer 52 is separated from fourth reinforcement layer 53 by a uniform distance as evident from Figs. 3 and 5), wherein the at least one reinforcement 66 of said first reinforcement layer 61 is oriented at an angle to the equatorial plane of the tire in a range of 0 to 0.2 degrees (paragraph [0040]) and the at least one reinforcement 58 of said fourth reinforcement layer 53 is oriented at an angle to the equatorial plane of the tire in a range of 0 to 0.2 degrees (paragraph [0058]), wherein the plurality of reinforcements 56 of said second reinforcement layer 51 is oriented at an angle ϴ1 in a range of 15 to 65 degrees in said first direction to said tire's circumferential direction and the plurality of reinforcements of said third reinforcement layer is oriented ϴ2 at an angle in a range of 15 to 65 degrees in said second direction to said tire's circumferential direction (Fig. 5; TABLE 1), wherein said reinforcements are embedded in an elastomeric rubber material (Fig. 5; note at least paragraphs [0035], [0036] and [0039]), and wherein said plurality of connecting elements are spokes 4.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 6-8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura.
	Regarding claims 6, 7 and 16, although Iwamura teaches that the plurality of reinforcements of the second reinforcement layer can be oriented at an angle in a range of 5 to 85 degrees in the first direction to the tire’s circumferential direction (paragraph [0046]) and the plurality of reinforcements of the third reinforcement layer can be oriented at an angle in a range of 5 to 85 degrees in the second direction to the tire’s circumferential direction (paragraph [0047]), Iwamura fails to expressly disclose the plurality of reinforcements of the second reinforcement layer being oriented at about 45 degrees in the first direction and the plurality of 
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the plurality of reinforcements of the second reinforcement layer to be oriented at about 45 degrees in the first direction and the plurality of reinforcements of the third reinforcement layer to be oriented at about 45 degrees in the second direction based upon the intended use of the tire and the materials used to form the tire to ensure that the tread band has a desired and sufficient rigidity in both the axial and circumferential directions during both straight traveling and cornering.
	Regarding claims 8 and 17, although Iwamura further teaches that its tread band can include additional layers (paragraphs [0048] and [0049]), Iwamura fails to expressly disclose the tire having the claimed fifth, sixth and seventh reinforcement layers.
	Nonetheless, it would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic tire of Iwamura by forming its tread band with the claimed fifth, sixth and seventh reinforcements layers with reinforcements arranged in the tire’s circumferential direction as a mere duplication of parts that would provide predictable results for increasing the rigidity of the tread band so as to suppress the deformation of the tread band to improve load resistance of the tire while also improving the steering stability of the tire by orienting the reinforcements in the circumferential direction to ensure symmetry.  Note the Court in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

s 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Moon et al. (US 2006/0249236 A1; hereinafter “Moon”).
	Regarding claims 9 and 18, Iwamura fails to expressly disclose its reinforcements being fiber reinforced plastic.
	Moon, however, teaches the use of fiber reinforced plastic for its non-pneumatic tire reinforcements 2 (paragraphs [0036] and [0060]).
	It would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic tire by forming its reinforcements from a fiber reinforced plastic, such as taught by Moon, as a well-known material that would provide desired and predictable material and physical properties such as a good strength-to-weight ratio.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of  Cron (US 2012/0067481 A1).
	Iwamura fails to disclose its spokes being comprised of rubber.
	Cron, however, teaches a non-pneumatic tire 100 that includes spokes 120 that can comprise rubber (paragraph [0053]).
	It would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic tire of Iwamura by forming its spokes from rubber, such as taught by Cron, to achieve desired and predictable material and physical properties such as good durability and resilience.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Iwamura et al. (US 2017/0072746 A1; hereinafter “Iwamura ‘746”).
Although Iwamura further teaches each of the reinforcement layers are radially adjacent to at least one other of the reinforcement layers (Fig. 5), Iwamura fails to expressly disclose the radial distance between the radially adjacent reinforcement layers being less than 3 mm.
	Iwamura ‘746, however, teaches a non-pneumatic tire in which the shear layer 68 between radially adjacent layers 64 and 65 can be less than 3 mm (paragraph [0050]).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic tire by having the radial distance between the radially adjacent reinforcement layers to be less than 3 mm, as a matter of routine optimization, based upon the materials used for the layers and tread band and the arrangement of the reinforcements in the respective layers to ensure that the tread band has a desired rigidity for its intended use.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura in view of Moon, as applied to claims 1, 2 and 16-19 above, and further in view of Iwamura ‘746.
	Although Iwamura further teaches each of the reinforcement layers are radially adjacent to at least one other of the reinforcement layers (Fig. 5), Iwamura, as modified by Moon, fails to expressly disclose the radial distance between the radially adjacent reinforcement layers being less than 3 mm.
	Iwamura ‘746, however, teaches a non-pneumatic tire in which the shear layer 68 between radially adjacent layers 64 and 65 can be less than 3 mm (paragraph [0050]).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic tire by having the radial distance between the reinforcements of each radially adjacent reinforcement layer to be less than 3 mm, as a matter of routine optimization, based upon the materials used for the layers and tread band and the arrangement of .

Allowable Subject Matter
11.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
	In response to Applicant’s arguments that “the distance…between the radially outer adjacent reinforcement layers 51 and 52 is clearly different than the distance…between the radially inner adjacent layers 51 and 61”, the Examiner agrees.  However, it is noted that the claims do not require the uniform distance between each pair of radially adjacent reinforcement layers to be the same as Applicant appears to argue.  Instead, claim 1 merely requires the radially adjacent reinforcement layers to be “separated in the radial direction a uniform distance from one another”.  As noted above in section 3, first reinforcement layer 61 is separated from second reinforcement layer 51 by a uniform distance, second reinforcement layer 51 is separated from third reinforcement layer 52 by a uniform distance, and third reinforcement layer 52 is separated from fourth reinforcement layer 53 by a uniform distance as evident from Figs. 3 and 5.
	

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kip T Kotter/Primary Examiner, Art Unit 3617